                              ZEMAN & WOMBLE, LLP
    KEN WOMBLE                                                                  P (718) 514 - 9100
    20 VESEY STREET, RM 400                                                     F (917) 210 - 3700
    NEW YORK, NY 10007                                                 WOMBLE@ZEMANWOMBLELAW.COM

                                         WWW.ZEMANWOMBLELAW.COM




    BY ECF & EMAIL

    Hon. John P. Cronan                                                      May 25, 2020
    United States District Court
    Southern District of New York
    500 Pearl Street
    New York, NY 10007


    Re:    United States v. Nikia King
           21 CR 56 (JPC)


    Dear Judge Cronan,

            I represent defendant Nikia King in the above-entitled matter and I write this letter
    respectfully requesting that Ms. King’'s home incarceration bail conditions be temporarily
    modified to allow her to attend her Aunt’s funeral. The funeral services for Cleo Taylor will be
    held tomorrow, May 26, 2021 at Mount Pleasant Missionary Baptist Church and Perry Funeral
    Home, both in Newark, New Jersey.

           Since she was released from custody following initial presentment, Ms. King has fully
    complied with her bail conditions. I make this request with the consent of the Government and
    Ms. King’s Pretrial Services officer.


Defendant Nikia King's request is granted. Ms. King shall be         Respectfully,
permitted to travel to Newark, New Jersey on May 26, 2021 to
attend her Aunt's funeral.

SO ORDERED.
                                                                     Ken Womble
Date: May 25, 2021                                                   Zeman & Womble, LLP
      New York, New York            _____________________
                                    JOHN P. CRONAN
                                    United States District Judge
